Appeal from judgment, Supreme Court, New York County, rendered January 12, 1977, convicting defendant upon his plea of guilty to manslaughter in the first degree and sentencing him to an indeterminate term of imprisonment of from 6 to 12 years, and counsel’s motion to withdraw as attorney for defendant, held in abeyance. Counsel for defendant is directed, within five days after the date of entry of the order of this court, to transmit to defendant instructions in Spanish advising him that defendant is afforded an opportunity, within 20 days after receipt by defendant of counsel’s letter transmitting the instructions, to serve the District Attorney of the County of New York and file with this court such material as defendant may deem appropriate to enable this court to determine the merits of his appeal. The District Attorney is granted leave to respond, if so advised, to defendant’s material, if any, within 20 days following the receipt thereof by the District Attorney. Concur—Murphy, P. J., Lupiano, Birns, Silverman and Sullivan, JJ.